ORDER.
This matter came before the Court on the petition of the Respondent to place him on one (1) year suspension. Bar Counsel having consented thereto, and the Court having considered this petition,
It is this 27th day of October, 1997,
ORDERED, that Respondent, George Maxwell Blumenthal, be and he is hereby suspended from the practice of law for a period of one (1) year effective 27th day of October, 1997, and it is further.
ORDERED, that the Clerk of this Court shall remove the name of George Maxwell Blumenthal from the register of attorneys in this Court, and certify that fact to the Clients’ Security Trust Fund and the Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-713.